DETAILED CORRESPONDENCE
Acknowledgements
The amendment filed 6/22/2020 is acknowledged.
Claims 1-7, 9 and 11-20 are pending.
Claims 1-6 and 16-20 are withdrawn.
Claims 7, 9, and 11-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2020 has been entered.
 
Response to Amendment/Argument
Regarding the rejections of the claims under 35 USC § 103, applicant states that cited references do not disclose the amended features. Examiner notes, however, that Bjorn discloses retrieving biometric data stored on the mobile device and comparing the 5, step 570; ¶¶ 21, 47, 64, 109). Bjorn also discloses that the biometric data stored on the mobile device is stored securely by the mobile device app and is not accessible and never shared by the mobile device app, because Bjorn discloses that the only the cryptographic co-processor of the wireless token is able to access the secure memory on which the biometric data is stored (Bjorn ¶¶ 40). Although Bjorn does not specifically disclose determining a confidence level of the match, Stern discloses determining a confidence level of the match (Stern 2:51-65; 6:47-61; 8:4-16). Therefore, the combination of O’Laughlin, Bjorn, and Stern renders the claimed features obvious.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-15 in the reply filed on 8/30/2017 is acknowledged.
Claims 1-6 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2017.

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 7 recites “defining a purchase transaction, including data identifying items for purchase, to be completed on a Self-Service Terminal (SST) against an account.” This describes a characteristic of the received input. However, as these particular characteristics are not processed or used to carry out any steps that specifically rely on these characteristics, these limitations recite nonfunctional descriptive material. Claim 12 recites “the authentication message includes an account identifier of the account, the account identifier identifying for the SST the account for which to retrieve the pre-staged purchase transaction associated with the account,” claim 13 recites “wherein the authentication message further includes security data certifying validity of the authentication message,” and claim 14 recites “wherein the security data is encryption of at least a portion of the authentication message according to an encryption key stored on the mobile device.” These limitations describe characteristics of the authentication message, the account identifier, and the security data, but do not require any steps to be positively performed based on these specific characteristics. Therefore, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 7 describes the transaction as being a “purchase” transaction. This only describes the type of the transaction, and thus recites the intended use or purpose of the transaction. The claim also recites “to pre-stage the purchase transaction on a server for download by the SST upon authentication of an account holder of the account.” This recites the intended use of the mobile device and the transmitted data. Claim 7 also recites “to authenticate the account holder.” This recites the intended use or purpose of the biometric data. Claim 7 further recites “wherein the biometric data stored on the mobile device is stored securely by the mobile device app and is not accessible and never shared by the mobile device app.” This recites the intended use of the biometric data, but does not require any steps to be performed. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 11 recites “wherein the SST is an Automated Teller Machine (ATM).” This describes a structural limitation of the SST. However, claim 11 is directed to a method. Claim 15 recites “the first wireless communication device is one of a mobile wireless radio data communication device and a Wi-Fi data communication device of a mobile Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “wherein the biometric data stored on the mobile device is stored securely by the mobile device app and is not accessible and never shared by the mobile device app.” This limitation recites that the biometric data stored on the mobile device “is not accessible and never shared by the mobile device app.” However, the claim previously recites “retrieving biometric data stored on the mobile device” and 
Claims 9 and 11-15 are also rejected as each depends on claim 7.
Claim 11 recites “wherein the SST is an Automated Teller Machine.” This describes the structure of the SST. However, claim 11 is directed to a method performed by a mobile device. Therefore, this limitation renders the claim indefinite because it is unclear whether the metes and bounds defined by the claim language are limited to steps performed by the mobile device, or whether the metes and bounds also include the SST and its structure.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Laughlin, et al. (2013/0085940) (“O’Laughlin”) in view of Bjorn (US 2007/0198848) and Stern, et al. (US 8,458,465) (“Stern”).
Regarding claim 7, O’Laughlin discloses a method comprising:
receiving input, within a mobile device app that executes on a mobile device, defining a transaction to be completed on a Self-Service Terminal (SST) against an account (O’Laughlin ¶¶ 23-24, 38, 43);
transmitting data via a first wireless communication device of the mobile device to pre-stage the transaction on a server for download by the SST upon authentication of an account holder of the account (O’ Laughlin ¶¶ 15-16, 23, 34-35, 44-46);
connecting, wirelessly via a second wireless communication device of the mobile device, to the SST (O’Laughlin ¶¶ 14, 23, 36-37, 47-50); and
transmitting a message via the second wireless communication device to the SST allowing the transaction to proceed (O’Laughlin ¶¶ 14, 23, 50).

Bjorn discloses receiving, via the wireless communication device from the SST, biometric data to authenticate the user (Bjorn Figure 5, step 560; ¶¶ 18, 21, 40, 47, 56, 61-63, 83, 107-108, 129); matching, on the mobile device, the received biometric data with biometric data of the user by: retrieving biometric data stored on the mobile device, comparing the received biometric data and the retrieved biometric data to identify a match (Bjorn Figure 5, step 570; ¶¶ 21, 47, 64, 109); and wherein the biometric data stored on the mobile device is stored securely by the mobile device app and is not accessible and never shared by the mobile device app (Bjorn ¶¶ 40); and upon matching the received biometric data and the biometric data of the user, transmitting an authentication message via the wireless communication device to the SST (Bjorn Figure 5, steps 580-590, ¶¶ 18, 21, 40, 47, 56, 64-66, 84, 109-111, 129).
2-4, 54, 79-80).
O’Laughlin in view of Bjorn also does not specifically disclose that the transaction is a purchase transaction, or that the input includes data identifying items for purchase. O’Laughlin in view of Bjorn does not specifically disclose determining a confidence level of the match. 
Stern discloses a purchase transaction (Stern 4:1-7), as well as determining a confidence level of the match (Stern 2:51-65; 6:47-61; 8:4-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of O’Laughlin in view of Bjorn to include a purchase transaction and determining a confidence level of the match, as disclosed in Stern, in order to allow a requester to determine whether biometric authentication should occur in situations where the biometric data may not exactly match biometric templates (Stern 2:55-63). In addition, although Stern discloses a purchase transaction, the description of the transaction as being a “purchase” transaction in the claim only describes the type of the transaction. This recites the 
Further, the description of the data included in the input as “identifying items for purchase” recites nonfunctional descriptive material, as this particular characteristic of the input data (i.e., that it identifies items for purchase) is not processed or used to carry out any steps that rely on this specific characteristic of the input data. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 9, Stern discloses that transmitting the authentication message to the SST includes transmitting the confidence level (Stern 2:51-65; 6:47-61; 8:4-16).
Regarding claim 11, O’Laughlin discloses that the SST is an Automated Teller Machine (ATM) (O’Laughlin ¶¶ 11-12
Regarding claim 14, Bjorn discloses that the security data is encryption of at least a portion of the authentication message according to an encryption key stored on the mobile device (Bjorn ¶¶ 111).
Regarding claim 15, O’Laughlin discloses that the first wireless communication device is one of a mobile wireless radio data communication device and a Wi-Fi data communication device of the mobile device (O’ Laughlin ¶¶ 10-11, 15-16, 23, 29); the second wireless communication device is one of the Wi-Fi data communication device, a BLUETOOTH® communication device, and a Near Field Communication (NFC) device of the mobile device (O’Laughlin ¶¶ 14, 23, 50).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Laughlin in view of Bjorn and Stern as applied to claim 7 above, and further in view of Treadwell, et al. (US 2010/0017327) (“Treadwell”).
Regarding claim 12, O’Laughlin in view of Bjorn and Stern does not specifically disclose that the authentication message includes an account identifier of the account, the account identifier identifying for the SST the account for which to retrieve the pre-staged purchase transaction associated with the account. 
Treadwell discloses that the authentication message includes an account identifier of the account, the account identifier identifying for the SST the account for which to retrieve the pre-staged transaction associated with the account (Treadwell ¶¶ 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of O’Laughlin in view of Bjorn 32-33).
Regarding claim 13, Bjorn discloses that the authentication message further includes security data indicating validity of the authentication message to the SST (Bjorn ¶ 111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685